
	
		I
		112th CONGRESS
		2d Session
		H. R. 5332
		IN THE HOUSE OF REPRESENTATIVES
		
			May 7, 2012
			Ms. Berkley
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To prohibit agency restrictions on conference
		  locations.
	
	
		1.No restriction on conference
			 location
			(a)In
			 generalAn agency may not
			 prohibit the selection of a particular location in the United States for a
			 conference.
			(b)DefinitionsIn this section:
				(1)AgencyThe
			 term agency has the meaning given that term in section 5701 of
			 title 5, United States Code.
				(2)ConferenceThe
			 term conference means a meeting that is sponsored by an agency.
				
